Citation Nr: 0313121	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  97-26 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to secondary service connection for a left 
knee disability resulting from a service-connected right 
ankle disability.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the right ankle, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from April 1974 to August 
1977, and from May 1983 to March 1987.

This appeal arises from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In this decision, the RO denied 
entitlement to secondary service connection for a left knee 
disability and entitlement to an increased evaluation for 
residuals of a fracture to the right ankle.


REMAND

In his substantive appeal of September 1997, the appellant 
requested a hearing before the Board of Veterans' Appeals 
(Board) sitting in Washington, D.C.  Such a hearing was twice 
scheduled, but the veteran informed the Board that he was 
unable to attend the hearing on the dates scheduled.  In a VA 
Form 21-4138 (Statement in Support of Claim) received in June 
2003, the veteran informed the Board that he would be unable 
to attend any hearing sitting in Washington, D.C., and 
instead requested that he be scheduled for a hearing before 
the Board via video conference.  Thus, the appellant must be 
scheduled for the next available hearing before the Board via 
video conference.  See 38 C.F.R. §§ 20.700(a), (e), 20.703 
(2002).

Therefore, in order to ensure that the appellant's due 
process rights, this case is REMANDED to the RO for the 
following:

The RO should schedule the appellant for 
the next available hearing before the 
Board via video conference.  He should be 
notified of the time and place of this 
hearing at his last reported address.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




